Citation Nr: 1431121	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-45 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to June 1995.

This case was last before the Board of Veterans' Appeals (Board) in October 2013, on appeal from April 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2008, the RO issued a decision continuing a 10 percent disability rating for the Veteran's left knee disability.  In June 2010, the RO granted service connection for anxiety disorder and assigned an initial 10 percent disability rating, effective November 5, 2009.  The Veteran timely appealed the assigned disability ratings.  In April 2013, the Board decided the Veteran's appeal as to the rating assigned for his anxiety disorder and remanded his claim for an increased rating for left chondromalacia patella for additional development.  In October 2013, the Board again remanded his claim for an increased rating for left chondromalacia patella for additional development. 

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in February 2012. A written transcript of that hearing was prepared and incorporated into the evidence of record. 

As noted in the Board's April 2013 remand, the Veteran is awaiting the Agency of Original Jurisdiction's (AOJ's) adjudication of his claim for an increased rating for a right knee disability. The Board observes that decisions as to the Veteran's entitlement to compensation for low back pain and a digestive disorder, as well as his entitlement to increased ratings for his right knee disability and left eyebrow scar, were deferred in a rating decision issued by the AOJ in May 2011.  As the claims file does not reflect any subsequent adjudication of these issues, the Board does not have jurisdiction over them so they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such folder reveals VA treatment records dated from August 2005 through April 2013.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal of the rating assigned for the left knee disability is warranted, even though such will, regrettably, further delay an appellate decision.

In April 2013 and October 2013, the Board remanded the Veteran's claim in order for the RO to collect outstanding VA treatment records, to specifically include his vocational rehabilitation records, as the evidence reflected that he was in receipt of vocational rehabilitation due to his left knee disability.  The October 2013 remand noted that the Appeals Management Center (AMC) confirmed the existence of, and submitted a request for, those vocational rehabilitation records.  However, although an April 24, 2013 e-mail within the claims file reflected that those records would be sent to the AMC, the claims file did not contain any vocational rehabilitation records or otherwise explain their absence.  Pursuant to the October 2013 remand, the Veteran's vocational rehabilitation records were requested again by e-mail dated October 28, 2013.

Sometime after the October 2013 remand, the Veteran's claims file was converted from a paper file into an electronic file in VBMS.  It appears that most, if not all, of the Veteran's vocational rehabilitation records are now included in the VBMS file.  However, it is unclear from the claims file whether all of the vocational rehabilitation records are included in the claims file as there is no date of receipt of these records or confirmation that all of the vocational rehabilitation records were associated with the claims file after the October 28, 2013 e-mail.  Also, it does not appear that the RO has reviewed these records.  Significantly, the April 2014 supplemental statement of the case (SSOC) does not list these records under the "Evidence" section and these records are not discussed in the "Reasons and Bases" section.  

The Board notes that the Veteran's vocational rehabilitation records are relevant to the Veteran's claim for a higher rating for his service-connected chondromalacia of the left patella.  Significantly, these records show that the Veteran has several limitations working as a police officer due to his service-connected left knee disorder.  They also show that the Veteran is pursuing a bachelor's degree in Criminal Justice with plans to pursue a master's degree in Criminal Justice so that he can seek employment as a teacher where his service-connected left knee disorder will, presumably, result in fewer limitations of his employment.  Furthermore, there is no waiver of RO review for this evidence.  Accordingly, the case must be remanded to the RO so that the RO may consider the claim in light of the evidence received subsequent to the October 2013 remand, particularly the Veteran's vocational rehabilitation records.  See generally Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the agency of original jurisdiction (AOJ) for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

Moreover, in the April and October 2013 remands, the Board also directed the RO/AMC to assist the Veteran in collecting any outstanding private treatment records and obtaining any pertinent employment records.  Although the Veteran did not respond to subsequent VA letters asking him to submit additional private/employment records or to provide VA with the necessary authorization to obtain those records on his behalf, as the claim is herein remanded, the Board will afford the Veteran another opportunity to submit, or request that VA gather on his behalf, outstanding employment and/or private treatment records. 

Finally, in regard to VA treatment records, the Board observes that the most recent VA treatment records associated with the file are dated in April 2014.  Notably, the April 2014 SSOC considered VA treatment records dated through October 2013 but did not consider the VA treatment records dated through April 2014.  While this case is in remand status, the RO/AMC should make additional efforts to obtain any available subsequent VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding VA treatment records generated after April 2014 and associate them with the claims file.  If no such records are available, include documentation of the unavailability in the claims file. 

2.  CONFIRM THAT THE VETERAN'S VOCATIONAL REHABILITATION RECORDS HAVE BEEN ASSOCIATED WITH THE CLAIMS FILE AND, IF NOT, ASSOCIATE THEM, OR A COPY OF THEM, WITH THE CLAIMS FILE.  IF NO SUCH RECORDS ARE AVAILABLE, INCLUDE DOCUMENTATION OF THE UNAVAILABILITY IN THE CLAIMS FILE.

3. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Provide him with forms authorizing the release of any pertinent employment records as well as any identified outstanding private treatment records -to specifically include, but not limited to, any records of treatment occurring after January 2012 from Dr. Stowers and any records of physical therapy.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

4.  Determine whether the Veteran's claim of entitlement to an increased rating for his left knee disability should be referred to the Director of VA Compensation and Pension for extraschedular consideration.

5.  Readjudicate the remanded claim, to include consideration of any appropriate staged rating.  If the claim is not granted in full, the Veteran and his representative must be provided an SSOC. The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence (particularly the Veteran's vocational rehabilitation records) and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




                                                     (CONTINUED ON THE NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

